         Case 1:19-cv-01824-PAE Document 114 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SHAREEF ABDOU,

                                        Plaintiff,                      19 Civ. 1824 (PAE)
                        -v-
                                                                              ORDER
 BRIAN MAHANY, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received letters from plaintiff Shareef Abdou, Dkt. 113, and defendant

Anthony Dietz, Dkt. 112, regarding a recent discovery dispute. The Court resolves the discovery

dispute as follows:

       1.      Three of Dietz’s document requests, Nos. 38, 42, and 46, are at issue. See Dkt.

113-2 (“Dietz Requests”). These Requests seek documents related to Abdou’s alleged cognitive

impairment as referenced in his complaint in the 2012 case of Abdou v. Merck & Co, Inc., et al.,

12-cv-0550 (E.D.N.Y). See Dkt. 112-1 (“Merck Complaint”). Any cognitive impairment Abdou

may or may not have suffered at the time he filed the Merck Complaint, however, is not relevant

to the claims in this matter, and therefore Dietz is not entitled in discovery to documents related

to Abdou’s alleged impairment. In any event, as a practical matter, Abdou has indicated that he

has never suffered from a cognitive impairment and therefore has no documents related to such

an impairment. See Dkt. 113 at 2. Accordingly, the Court sustains Abdou’s objections to the

three Dietz Requests addressing cognitive impairment.

       2.      Dietz has also requested the de-designation of all documents produced by Abdou

that are designated “Attorneys Eyes Only” (“AEO”). See Dkt. 112. These documents include
         Case 1:19-cv-01824-PAE Document 114 Filed 08/13/20 Page 2 of 2




communications between Dietz and Abdou, as well as documents known to be in Dietz’s

possession. Id. at 3. The Court understands that Abdou is subject to certain confidentiality

agreements that require the use of the AEO designation. See Dkt. 113 at 2. However, such

agreements may be subject to being overridden by court orders. Accordingly, the Court orders

that to the extent that any documents presently designated AEO are ones that consist of

communications with Dietz or are understood to have been shared with Dietz at any earlier time,

Abdou is ordered to change the designation from AEO to Confidential, which will enable Dietz

to obtain access to these documents. The Court otherwise does not disturb the AEO designation

on documents produced by Abdou.

       The Clerk of the Court is respectfully requested to terminate the letter motion pending at

docket 112.

       SO ORDERED.


                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: August 13, 2020
       New York, New York




                                                2
